Exhibit 16.1 February 28, 2013 Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C. 20549 Ladies and Gentlemen: We have read the statements by The Graystone Company, Inc. included under Item 4.01 of its Current Report on Form 8-K dated as of the date hereof and we agree with such statements as they relate to our firm. This is to confirm that the client-auditor relationship between The Graystone Company, Inc. (Commission File No. 000-54254) and Sam Kan & Company has ceased. Very truly yours, /s/ Sam Kan & Company Sam Kan & Company
